SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

299
CAF 13-00635
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF SHAMECKIA L. BLUE,
PETITIONER-RESPONDENT,

                     V                                            ORDER

DARRYL F. CALDWELL AND LOVANA E. BYRD-MCGUIRE,
RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT DARRYL F. CALDWELL.

KELLY M. CORBETT, FAYETTEVILLE, FOR RESPONDENT-APPELLANT LOVANA E.
BYRD-MCGUIRE.

LAURA ESTELA CARDONA, ATTORNEY FOR THE CHILDREN, SYRACUSE.


     Appeals from an order of the Supreme Court, Onondaga County
(Martha E. Mulroy, A.J.), entered February 22, 2013 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, awarded petitioner sole custody of the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 20, 2015                        Frances E. Cafarell
                                                 Clerk of the Court